R-885



                  THEATTO~~NECYGENERAL
                            OPTEXAS
                            AUSTXN   11. TEXAS
PRICE  DANIEL
ATTORNEYGENERAL
                                                    .,..._L,
                                                          ._~i.,,
                                                              ,,:,


      Hon. Wm. L. Kerr, President
      Board of Regents
      State Teachers Colleges of Texas
      Midland, Texas
                           Opinion No. V-423
                           Re:   Authority of the Board
                                 of Regents of State
                                 Teachers Colleges of
                                 Texas to grant an ease-
                                 ment for a State hlgh-
                                 way across the campus
                                 of the North Texas State
                                 Teachers College
      Dear Sir:
                We have your letter of October 20, 1947,
      wherein you request the opinion of this department
      as to the right and authority of the Board of Re-
      gents of the State Teachers Colleges of Texas to
      grant an easement across a part of the campus of the
      North Texas State Teachers College.
                In our opinion, your Board has no au-
      thority to grant such easement without legislative
      authority;but with the approval of the Qovernor,
      It may grant consent to the opening of a public road
      across such campus. Any road so opened would be
      subject to being closed by your Board whenever it
      might deem such action necessary to protect the ln-
      terest of the State.
                 Our opinion is based upon Title 49, Ch. 9,
      v.   c. s.,being Article 2644, et seq., the law un-
       der which the Board of Regents of the State Teachers
       Colleges was established. We find nothing in such
       law to authorize this Board to make conveyance of an
       interest in land. We furnish herewith a copy of our
Hon. Wm. L. Kerr   - Page 2- V-423


opinion No. V-320, which reaches the same result In
the case of the authority of the North Texas Agri-
culturalCollege to sell land.
          Authority to open a public road across the
campus la found in Article 6715, V. C, S. We fur-
nish you herewith a copy of the opinion of this Depart-
ment No. O-3629, which holds that under such statute
the Texas Prison Board has the authority to grant an
casement across p&son lands to the Highway Department.
In view of the express provision of the above statute
that the roads opened may be closed by the authorities,
we disagree with such opinion In so far as It holds
that an easement may be granted. If the Highway De-
 artment 1s willing to proceed on the basis of Art6
 715, there Is no reason why your Board cannot take
t5
the proper steps to open a road across the campus.
If such Department requlrea an easement, you must se-
cure legislative authority.




               The Board of Regenta of the State
          Teachers Colleges may not grapt an ease-
          ment to the State Highway Department,
          but may permit the ope     of the de-
                                9, 715, V. C, 3.;
          sired road under Article
          Opinion No. O-3629 overruled 4.npart&
                               Youre very truly




                                     Ben Xi.Rice, III
                                            Assistant
BHR:bt
Ems.
                         APPROVED8